DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-8, 12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi, CN102749775 (translation included). 

Regarding Claim 1, Shi (Figs. 4, 6, 8) teaches a display device, comprising:
-a display panel (e.g., Display panel in Fig. 4 consisting of pixel units 14; par. 0013); 
the display panel, comprising:
a plurality of odd column pixel electrodes and a plurality of even column pixel electrodes (e.g., Pixel electrodes of odd column pixel units 14 are considered “odd column pixel electrodes,” while pixel electrodes of even column pixel units are considered “even column pixel electrodes”; par. 0015); and
first common electrodes and second common electrodes (e.g., Common electrodes of odd column pixel units 14 are considered “first common electrodes,” while common electrodes of even column pixel units are considered “second common electrodes; par. 0013); 
wherein the first common electrodes and the odd column pixel electrodes cooperate to drive to form odd column pixels (e.g., Odd column pixels); and 
the second common electrodes and the even column pixel electrodes cooperate to drive to form even column-pixels (e.g., Even column pixels); and 
the first common electrodes and the second common electrodes are respectively connected to different electrical signals (e.g., Odd common electrodes are connected to VCOM1, while even common electrodes are connected to VCOM2).

Regarding Claim 2, Shi (Figs. 4, 6, 8) teaches the display device according to claim 1, wherein the display device comprises a drive circuit driving the display panel, and the drive circuit (16, 17) comprises:
-a common electrode signal generating circuit (17) outputting first common electrode signals (VCOM1) and second common electrode signals (VCOM2), the first common electrode signals being transmitted to the first common electrodes (e.g., VCOM1 applied to common electrodes in odd pixel columns; par. 0016), and the second common electrode signals being transmitted to the second common electrodes (e.g., VCOM2 applied to common electrodes in even pixel columns; par. 0016); and
-a data driver chip (16) generating a plurality of grayscale signals (e.g., Data signals applied to data lines 12; par. 0078), each being respectively connected to one corresponding signal of the odd column pixels and even column pixels (e.g., Data lines 12 connected to odd and even pixel columns), the data driver chip controlling the grayscale signals of the odd column pixels and even column pixels to have different polarities (e.g., Polarity of driving voltage applied through the data line is opposite to the common voltage that is applied to each pixel; par. 0042.  Thus, because VCOM1 and VCOM2 are opposite polarities, the grayscale applied to the odd and even columns are opposite; par. 0016, 0042);
-wherein the first common electrode signals and the second common electrode signals have different polarities (e.g., VCOM1 and VCOM2 are opposite); 
the polarities of the first common electrode signals are opposite to the polarities of the grayscale signals of the odd column pixels (e.g., Polarity of driving voltage applied through the data lie is opposite to the common voltage for each pixel; par. 0042); and 
the polarities of the second common electrode signals are opposite to the polarities of the grayscale signals of the even column pixels (e.g., Polarity of driving voltage applied through the data lie is opposite to the common voltage for each pixel; par. 0042).

Regarding Claim 5, Shi (Figs. 4, 6, 8) teaches the display device according to claim 2, wherein the grayscale signals of the pixel electrodes perform polarity inversion in units of frames, and the first common electrode signals and the second common electrode signals perform polarity inversion corresponding to grayscale signals of the pixel electrodes (e.g., In the next frame, the polarity of the common voltage applied to the pixels is inversed; par. 0043.  Because the polarity of the grayscale applied to the pixel is opposite of the common voltage applied to the pixel, the grayscale must also be inversed each frame; par. 0042).

Regarding Claim 6, Shi (Figs. 4, 6, and 8) teaches the display device according to claim 1, wherein the display panel further comprises a first common line (131) and a second common line (132), wherein the first common line is electrically connected to the first common electrodes (e.g., Common line 131 is connected to the common electrodes in the odd column pixels), and the second common line is electrically connected to the second common electrodes (e.g., Common line 132 is connected to the common electrodes in the even column pixels); 
(e.g., The shared bottom terminal in the odd column pixels between storage capacitor Cst and liquid crystal capacitor Clc is considered a “common electrode.”  The shared top terminal between Cst and Clc is considered a “pixel electrode.”  Together, these electrodes define Clc, which is considered a “pixel capacitor”); and 
the first common line and the current odd column pixel electrodes form a storage capacitor of the current odd column pixel electrodes (e.g., Common line 131 and the pixel electrode as defined above form storage capacitor Cst); and
accordingly, the second common electrodes and the current even column pixel electrodes form a pixel capacitor of the current even column pixels (e.g., In the even pixel columns, the common electrodes and pixel electrodes form pixel capacitor CLC) and
the second common line and the current even column pixel electrodes form a storage capacitor of the current even column pixel electrodes (e.g., Common line 132 and the pixel electrode as defined above form storage capacitor Cst).

Regarding Claim 7, Shi (Figs. 4, 6, 8) teaches the display device according to claim 2, wherein during a same frame of time:
the data driver chip controls the grayscale signals of pixels in a same column to have a same polarity (par. 0036, 0042);
the first common electrode signals have a same polarity (par. 0036, 0042); 
the second common electrode signals have a same polarity (par. 0036, 0042); and 
(par. 0043).

Regarding Claim 8, Shi (Figs. 4, 6, 8) teaches the display device according to claim 6, wherein during a frame of time when a row of scanning lines is turned on:
the data driver chip (16) controls the grayscale signals of pixels in a same column to have a same polarity (par. 0036, 0042);
the first common electrode signals have a same polarity (par. 0036, 0042);
the second common electrode signals have a same polarity  (par. 0036, 0042); and 
during time when a row of scanning lines is turned on, the grayscale signals, the first common electrode signals and the second common electrode signals perform polarity inversion (par, 0043).

Regarding Claim 12, Shi (Figs. 4, 6, 8) teaches the display device according to claim 1, wherein the display panel is a display panel of an in-plane switching architecture (e.g., In plane switching mode; par. 0103); and
the first common electrodes and the second common electrodes are disposed on a same substrate (e.g., As shown in Fig. 4, the pixels, and therefore the common electrodes, are on the same substrate).

Regarding Claim 14, Shi (Figs. 4, 6, 8) teaches a display device driving method for driving a display device, the display device, comprising:
(e.g., Display panel in Fig. 4 consisting of pixel units 14; par. 0013);
-the display panel, comprising:
-a plurality of odd column pixel electrodes and a plurality of even column pixel electrodes (e.g., Pixel electrodes of odd column pixel units 14 are considered “odd column pixel electrodes,” while pixel electrodes of even column pixel units are considered “even column pixel electrodes”; par. 0015); and
-first common electrodes and second common electrodes (e.g., Common electrodes of odd column pixel units 14 are considered “first common electrodes,” while common electrodes of even column pixel units are considered “second common electrodes; par. 0013); 
-wherein the first common electrodes and the odd column pixel electrodes cooperate to drive to form odd column pixels (e.g., Odd column pixels); and
-the second common electrodes and the even column pixel electrodes cooperate to drive to form even column pixels (e.g., Even column pixels); and 
-the odd column pixel electrodes and even column pixel electrodes are driven by voltages having different polarities (e.g., The common voltages applied to the odd and even columns have different polarities. As such, because for each pixel the common voltage is opposite in polarity to the grayscale voltage, the grayscale voltages of the odd and even columns are opposite; par. 0036, 0042); and
-the polarities of the first common electrode signals are opposite to the polarities of the grayscale signals of the odd column pixels (par. 0036, 0042); and
(par. 0036, 0042).

Regarding Claim 15, Shi (Figs. 4, 6, 8) teaches the display device driving method according to claim 14, wherein during a same frame of time:
the data driver chip controls the grayscale signals of pixels in a same column to have a same polarity (par. 0036, 0042);
the first common, electrode signals have a same polarity (par. 0036);
the second common electrode signals have a same polarity (par. 0036); and 
during a next frame of time, the grayscale signals, the first common electrode signals, and the second common electrode signals perform polarity inversion (e.g., Frame inversion; par. 0043).

Regarding Claim 16, Shi (Figs. 4, 6, 8) teaches the display device driving method according to claim 14, wherein the display panel further comprises a first common line (131) and a second common line (132), wherein the first common fine is electrically connected to the first common electrodes (e.g., Common voltage line 131 is connected to the common electrodes of the odd column pixels; par. 0036), and the second common line is electrically connected to the second common electrodes (e.g., Common voltage line 131 is connected to the common electrodes of the odd column pixels; par. 0036); 
the first common electrodes and the current odd column pixel electrodes form a pixel capacitor of the current odd column pixels (e.g., The shared bottom terminal in the odd column pixels between storage capacitor Cst and liquid crystal capacitor Clc is considered a “common electrode.”  The shared top terminal between Cst and Clc is considered a “pixel electrode.”  Together, these electrodes define Clc, which is considered a “pixel capacitor”); and 
the first common line and the current odd column pixel electrodes form a storage capacitor of the current odd column pixel electrodes (e.g., Common electrodes of odd column pixel units 14 are considered “first common electrodes,” while common electrodes of even column pixel units are considered “second common electrodes; par. 0013); and
accordingly, the second common electrodes and the current even column pixel electrodes form a pixel capacitor of the current even column pixels (e.g., In the even pixel columns, the common electrodes and pixel electrodes form pixel capacitor CLC); and
the second common line and the current even column pixel electrodes form a storage capacitor of the current even column pixel electrodes (e.g., Common line 132 and the pixel electrode as defined above form storage capacitor Cst).

Regarding Claim 17, Shi (Figs. 4, 6, 8) teaches the display device driving method according to claim 16, wherein during a frame of time when a row of scanning lines is turned on:
-the data driver chip (16) controls the grayscale signals of pixels in a same column to have a same polarity (e.g., Polarity of driving voltage opposite to polarity of the common voltage applied to each pixel.  Because each column of pixels has the same common voltage polarity, the grayscale of the pixels in each column too have the same polarity; par. 0036, 0042);
-the first common electrode signals have a same polarity (par. 0036, 0042); 
-the second common electrode signals have a same polarity (par. 0036, 0042); and 
-during the time when a row of scanning lines is turned on, the grayscale signals, the first common electrode signals, and the second common electrode signals perform polarity inversion (e.g., Frame inversion from previous frame; par. 0043).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Choi, US 2010/0315400.

Regarding Claim 3, Shi teaches the display device according to claim 2, but dos not teach wherein the data driver chip and the common electrode signal generating circuit of the drive circuit are disposed on a print circuit board.

However, Choi teaches wherein the data driver chip and the common electrode signal generating circuit of the drive circuit are disposed on a print circuit board (e.g., Data driving chip 122 and common voltage generator 150 placed on a single PCB; par. 0032).  

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Shi with the above teachings of Choi.  Choi suggests that having various components on a single PCB allows for easier implementation and manufacture (par. 0032). 

Regarding Claim 4, Shi in view of Choi teaches the display device according to claim 3.

Choi further teaches wherein the print circuit board is provided with a power chip supplying voltage to the common electrodes (e.g., Common voltage generator 150 provides common voltage to the common electrodes; par. 0032).
. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Go, US 6,320,566.

Regarding Claim 9, Shi teaches the display device according to claim 2.

Shi (Figs. 4, 6, 8) teaches the first substrate further comprises a first common line (131) and a second common line (132);
-the first common line is electrically connected to the first common electrodes, and the second common line is electrically connected to the second common electrodes (e.g., Common electrode lines 131 and 132 are connected to the common electrodes in the odd pixel columns and even pixel columns, respectively; par. 0036); and 
-the first common electrodes and the current odd column pixel electrodes form a pixel capacitor of the current odd column pixels (e.g., The shared bottom terminal in the odd column pixels between storage capacitor Cst and liquid crystal capacitor Clc is considered a “common electrode.”  The shared top terminal between Cst and Clc is considered a “pixel electrode.”  Together, these electrodes define Clc, which is considered a “pixel capacitor”); and 
the first common line and the current odd column pixel electrodes form a storage capacitor of the current odd column pixel electrodes (e.g., Common electrodes of odd column pixel units 14 are considered “first common electrodes,” while common electrodes of even column pixel units are considered “second common electrodes; par. 0013); and
accordingly, the second common electrodes and the current even column pixel electrodes form a pixel capacitor of the current even column pixels (e.g., In the even pixel columns, the common electrodes and pixel electrodes form pixel capacitor CLC). 

Shi does not teach wherein the display panel comprises:
a first substrate and a second substrate that are disposed opposite to each other;
wherein the plurality of odd column pixels and the plurality of even column pixels are all disposed on the first substrate; and
the first common electrodes and the second common electrodes are both disposed on the second substrate.

However, Go (Figs. 7, 10) teaches wherein the display panel comprises:
-a first substrate and a second substrate that are disposed opposite to each other (e.g., Common electrodes 140 are on an opposite substrate and positioned in parallel to the data lines; col. 6 lines 32-37); 
-wherein the plurality of odd column pixels and the plurality of even column pixels are all disposed on the first substrate (e.g., Pixels disposed on one substrate; col. 6 lines 32-37) and
(e.g., Odd and even common electrodes are positioned on another substrate; col. 6 lines 32-37).

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Shi with the above teachings of Go.  Go suggests that having the common electrodes on a separate substrate from the pixels provides for a way to have a single common electrode provide common voltage to an entire pixel column.  The alternative would be to have a common electrode in each pixel.  Go’s method provides for more simplicity. 

Regarding Claim 10, Shi in view of Go teaches the display device according to claim 9.

Go (Figs. 7, 10) further teaches wherein the display panel comprises:
-common electrodes (140); 
-pixel electrodes (e.g., Pixel electrodes of the pixels; col. 4 lines 49-50); and
-liquid crystal sandwiched between the first substrate and the second substrate (e.g., Liquid crystal material positioned between the first and second substrates; col. 4 lines 61-62).

The same rationale used to combine Shi with Go stated in claim 9 applies here and will not be repeated. 

Regarding Claim 13, Shi (Figs. 4, 6, 8) teaches a display device, comprising;
a display panel (e.g., Display panel in Fig. 4 consisting of pixel units 14; par. 0013); and
a drive voltage driving the display panel (e.g., Common voltages VCOM1 and VCOM2 applied to the pixels; par. 0036);
wherein the drive voltage comprises:
a common electrode signal generating circuit (17) outputting first common electrode signals (VCOM1) and second common electrode signals (VCOM2);
a data driver chip (16) generating a plurality of grayscale signals, each being respectively connected to one corresponding signal of the odd column pixels and even column pixels on the first substrate, (par. 0042), where the data driver chip controls grayscale signals of the odd column pixels and even column pixels on the first substrate to have different polarities (par. 0036, 0042);
wherein the first common electrode signals and the second common electrode signals have different polarities (e.g., VCOM1 and VCOM2 are opposite in polarity; par. 0079); 
the polarities of the first common electrode signals are opposite to the polarities of the grayscale signals of the odd column pixels (par. 0042); and 
the polarities of the second common electrode signals are opposite to the polarities of the grayscale signals of the even column pixels (par. 0042).

Shi does not teach wherein the display panel comprises a first substrate and a second substrate that are disposed opposite to each other;
the first substrate comprises a plurality of odd column pixels and a plurality

the second substrate comprises first common electrodes and second common electrodes, wherein the first common electrodes are disposed opposite to the odd column pixels on the first substrate, and the second common electrodes are disposed opposite to the even column pixels on the first substrate; 
and, the first common electrode signals being output to the first common electrodes on the second substrate, and the second common electrode signals being output to the second common electrodes on the second substrate. 

However, Go teaches wherein the display panel comprises a first substrate and a second substrate that are disposed opposite to each other (e.g., Common electrodes 140 are on an opposite substrate and positioned in parallel to the data lines; col. 6 lines 32-37);
the first substrate comprises a plurality of odd column pixels and a plurality
of even column pixels (e.g., Pixels disposed on one substrate; col. 6 lines 32-37); and
the second substrate comprises first common electrodes and second common electrodes (e.g., Odd common electrodes and even common electrodes, respectively), wherein the first common electrodes are disposed opposite to the odd column pixels on the first substrate, and the second common electrodes are disposed opposite to the even column pixels on the first substrate (e.g., Common electrodes are disposed in parallel to the corresponding data lines; col. 6 lines 32-37). The combined invention would teach “the first common electrode signals being 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Shi with the above teachings of Go.  Go suggests that having the common electrodes on a separate substrate from the pixels provides for a way to have a single common electrode provide common voltage to an entire pixel column.  The alternative would be to have a common electrode in each pixel.  Go’s method provides for more simplicity. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Go, as applied to claim 9 above, and in further view of Adachi, US 2004/0125064. 

Regarding Claim 11, Shi in view of Go teaches the display device according to claim 9, but does not teach wherein the display panel is a display panel of a vertical alignment technical type architecture.

However, Adachi teaches wherein the display panel is a display panel of a vertical alignment technical type architecture (par. 0078).  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Shi in view of Go with the above teachings of Adachi.  

Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        February 26, 2021